Exhibit 99.1 M/I Homes Reports Second Quarter Results Columbus, Ohio (July 28, 2010) - M/I Homes, Inc. (NYSE:MHO) announced results for the second quarter and six months ended June 30, 2010. 2010 Second Quarter Highlights: · Homes delivered increased 61% · Pre-tax income from operations of $1.7 million; net loss of $4.8 million · Cash balance of $129 million · Fourth consecutive quarter of positive EBITDA · Net debt to net capital ratio of 26% For the second quarter of 2010, the Company reported a net loss of $4.8 million, or $0.26 per share, compared to a net loss of $19.9 million, or $1.26 per share during the second quarter of 2009.The current quarter loss consists of $1.7 million of pre-tax income from operations and $6.5 million of asset impairments.The Company reported a net loss of $13.1 million for the first half of 2010, or $0.71 per share, compared to a net loss of $48.0 million, or $3.22 per share, for the same period a year ago. Homes delivered in the second quarter of 2010 increased 61% to 790 from 492 in the same period of 2009.For the six months ended June 30, 2010, homes delivered increased 43% to 1,269 from 886 in the same period of 2009. New contracts for 2010’s second quarter were 602, down 21% from 2009’s second quarter of 759.For the first six months of 2010, new contracts were 1,367 compared to 1,426 in the first six months of 2009.The Company had 109 active communities at June 30, 2010 compared to 106 at June 30, 2009 and 109 at March 31, 2010.The backlog of homes at June 30, 2010 had a sales value of $200 million, consisting of 748 units with an average sales price of $267,000.The backlog of homes at June 30, 2009 had a sales value of $260 million comprised of 1,106 units with an average sales price of $235,000. Robert H. Schottenstein, Chief Executive Officer and President, commented, “Our second quarter results are highlighted by a number of positives.Homebuilding revenues for the quarter increased 71% driven by a 61% increase in closings.Excluding asset impairments, we recorded a pre-tax operating profit of $1.7 million, an improvement of more than $10 million over last year’s second quarter and we achieved our fourth consecutive quarter of positive EBITDA.Our SG & A, as a percentage of revenue, reached its lowest level in more than two years.These results demonstrate the effectiveness of our focus on returning to profitability.” Mr. Schottenstein continued, “At the same time, coincident with the expiration of the tax credit on April 30, 2010, we experienced a noticeable decline in our sales activity for May and June, resulting in a 21% decline in sales for the quarter.Prior to this quarter, we had posted six consecutive quarters of positive year-over-year sales comparisons. In addition to the expiration of the tax credit, we believe the reduction in sales is a reflection of the challenging and uncertain macro economic conditions, marked by weak consumer demand and lack of meaningful job growth.With this continued uncertainty in housing demand, it is important that we have maintained our strong financial condition, with $129 million of cash, no outstanding borrowings under our $140 million homebuilding credit facility, and a 26% net debt to capital ratio.” The Company will broadcast live its earnings conference call today at 4:00 p.m. Eastern Time.To hear the call, log on to the M/I Homes’ website at mihomes.com, click on the “Investors” section of the site, and select “Listen to the Conference Call.”The call will continue to be available on our website through July 2011. M/I Homes, Inc. is one of the nation’s leading builders of single-family homes, having delivered over 77,000 homes.The Company’s homes are marketed and sold under the trade names M/I Homes and Showcase Homes.The Company has homebuilding operations in Columbus and Cincinnati, Ohio; Chicago, Illinois; Indianapolis, Indiana; Tampa and Orlando, Florida; Charlotte and Raleigh, North Carolina; the Virginia and Maryland suburbs of Washington, D.C.; and Houston, Texas. Certain statements in this Press Release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Words such as “expects,” “anticipates,” “targets,” “goals,” “projects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” variations of such words and similar expressions are intended to identify such forward-looking statements.These statements involve a number of risks and uncertainties.Any forward-looking statements that we make herein and in future reports and statements are not guarantees of future performance, and actual results may differ materially from those in such forward-looking statements as a result of various factors relating to the economic environment, interest rates, availability of resources, competition, market concentration, land development activities and various governmental rules and regulations, as more fully discussed in the Risk Factors section in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.All forward-looking statements made in this Press Release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this Press Release will increase with the passage of time.The Company undertakes no duty to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise.However, any further disclosures made on related subjects in our subsequent filings, releases or presentations should be consulted. Where we have used non-GAAP financial measures in the press release, we have also provided reconciliations to the most comparable GAAP measures along with an explanation of the usefulness of the non-GAAP measure.Please see the “Non-GAAP Financial Results / Reconciliations” table. Contact M/I Homes, Inc. Phillip G. Creek, Executive Vice President, Chief Financial Officer, (614) 418-8011 Ann Marie W. Hunker, Vice President, Corporate Controller, (614) 418-8225 Kevin C. Hake, Vice President, Treasurer (614) 418-8224 M/I Homes, Inc. and Subsidiaries Summary Operating Results (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, New contracts Average community count Cancellation rate 16
